 Case 2:10-cv-10710-MFL-EAS ECF No. 15, PageID.44 Filed 02/02/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


TRUSTEES OF THE PLUMBERS
LOCAL 98 DEFINED BENEFIT
PENSION FUND, et al,

            Plaintiffs,                          Case No. 10-cv-10710
                                                 Hon. Matthew F. Leitman
v.

M & P MASTER PLUMBERS
OF MICHIGAN, et al.,

          Defendants.
__________________________________________________________________/


      ORDER OF RENEWED JUDGMENT AGAINST DEFENDANTS
     M & P MASTER PLUMBERS OF MICHIGAN, INCORPORATED,
      MATTHEW PANKNIN d/b/a M & P MASTER PLUMBERS OF
             MICHIGAN, AND MATTHEW M. PANKIN

      This matter having come before the Court upon Plaintiffs’ Ex-Parte Motion

to Renew Judgment against Defendants M & P Master Plumbers of Michigan,

Incorporated, Matthew Panknin d/b/a M & P Master Plumbers of Michigan, and

Matthew M. Panknin, and the Court being otherwise fully advised in the premises;

      IT IS HEREBY ORDERED that the Judgment entered on September 30,

2010 is hereby renewed and entered against Defendants M & P Master Plumbers of

Michigan, Incorporated, Matthew Panknin d/b/a M & P Master Plumbers of



                                       1
Case 2:10-cv-10710-MFL-EAS ECF No. 15, PageID.45 Filed 02/02/21 Page 2 of 2




Michigan, and Matthew M. Panknin in the amount of $180,528.19, for the

remaining balance on the Judgment plus Judgment interest.

      IT IS SO ORDERED.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: February 2, 2021


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 2, 2021, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
